Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Pub. No. 2011/0296624 to Lafleche et al. 
Claim 1, Lafleche discloses a patient support system comprising a patient support structure to support a patient [0003]; control circuitry 70 coupled to the patient support structure; and coupled to the patient support structure, the control circuitry providing power to the apparatus and receiving data from the apparatus 88, wherein the control circuitry performs at least one function in response to the data received from the apparatus [0160].  Lafleche is silent to the sensor apparatus comprising radar.  Selecting from a plethora of known sensors is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a Radar sensor yielding predictable results that provide an equivalent and alternative means to determine the immersion of the patient and adjust the support of the patient support [0161]. 
.

Claims 3-4, 8-9, 11-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0296624 to Lafleche et al. in view of U.S. Pub. No. 2017/0300650 to Margon. 
Claims 3-4, Lefleche discloses the patient support system wherein the sensor is used to measure distance, and the capability of changing inflation of the bladder by deflating or inflating the bladders to lessen or increase a distance between the patient and the sensor [0163], but is silent to an antenna.  Margon discloses a physiology monitor/sensor 2120 having an antenna [0075].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ an antenna as explicitly taught by Margon yielding predictable results that provide a diagnostic signal to the patient.  
Claims 8, 11-14, and 16-17, Lafleche, as modified, discloses the patient support system wherein the monitoring apparatus of Margon is capable of determining a heart rate and a respiration rate of the patient [Abstract][0007][0008][0074][0075].
Claim 9, Lafleche, as modified, discloses the patient support system wherein the monitoring apparatus of Margon uses Doppler shift information to determine the HR and the RR [0007].

s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0296624 to Lafleche et al. in view of U.S. Pub. No. 2014/0235965 to Tran.  
Claims 5-6, Lafleche discloses the patient support system but is silent to a server.  Tran discloses a monitoring system having a server 20 and transmitting the data to the server and Doppler radar system including a plurality of sensors that include medical diagnostics, demographics, and global positioning, [0013][0014],[0024]-[0025],[0050]-[0052], but is silent to the bedsore data, patient disease history, patient height, patient weight, or age of the patient.  

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0296624 to Lafleche et al. in view of U.S. Pub. No. 2017/0300650 to Margon, and further in view of 2016/0228010 to Kim et al.
Claims 10 and 15, Lafleche discloses the patient support system, but is silent to the monitors using ballistocardiography.  Kim discloses monitoring bed sensors that implement radar architectures in the bed that measure cardiovascular parameters similar to ballistocardiography [0069].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ the radar architecture as taught by Kim yielding predictable results that provide a measure of cardiovascular parameters.  




Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0296624 to Lafleche et al. in view of U.S. Pub. No. 2017/0300650 to Margon, and further in view of U.S. Pub. No. 2015/0005675 to Riley et al.
Claim 18, Lefleche discloses a patient support surface for supporting a patient, the patient support surface comprising a core including at least one patient support element [0003](fig. 1), processor circuitry that determines a characteristic relating an emitted signal and the reflected signal to determine an amount of immersion of the patient supported on the patient support surface into the patient support surface [Abstract][0160]-[0168], but is silent to an antenna.  Margon discloses a physiology monitor/sensor 2120 having an antenna [0075].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ an antenna as explicitly taught by Margon yielding predictable results that provide a diagnostic signal to the patient.  Lefleche is silent to a ticking.  Riley discloses a ticking (C1) surrounding a core and integrating contact-less sensors [0044].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a ticking yielding predictable results that covers the patient support layers of Lefleche. 
Claim 19, Lefleche discloses the patient support surface further comprising an air bladder 18 and a control system configured to control a pressure of the at least one air bladder based, directly or indirectly, on the amount of immersion [Abstract][0160]-[0168].


20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0296624 to Lafleche et al. in view of U.S. Pub. No. 2017/0300650 to Margon, and further in view of U.S. Pub. No. 2015/0005675 to Riley et al., and further in view of U.S. Pub. No. 2012/0212366 to Alalusi.  

Claim 20, Lefleche discloses the patient support surface, wherein the a distance traveled by the emitted signal and the reflected signal in measured, but is silent to the signal comprising a time of flight.  Alalusi discloses signals employing time of flight [0004][0005].  Selecting from a plethora of known emitted signals is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to employ a time of flight signal as taught by Alalusi yielding predictable results that provide an equivalent and alternative signal means to measure the separation distance within the patient support of Lefleche.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/           Primary Examiner, Art Unit 3673